     4:03-cr-00651-TLW      Date Filed 07/23/20    Entry Number 177     Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 United States of America                      Crim. No. 4:03-cr-00651-TLW-2

       v.
                                                               Order
 Leroy Alonzo McElveen



      This matter is before the Court on Defendant’s motion to appoint counsel in

his case for purposes of filing a habeas petition in light of United States v. Davis, 139

S. Ct. 2319 (2019). While an important matter, the Court concludes that Defendant

is not entitled to the appointment of counsel in this case, as the caselaw states that

there is no general right to appointment of habeas counsel, and in consideration of

the caselaw, it is appropriate to find that he has not set forth an adequate basis to

support the appointment of counsel. See 18 U.S.C. § 3006A(a)(2)(B); Pennsylvania v.

Finley, 481 U.S. 551, 555 (1987) (“We have never held that prisoners have a

constitutional right to counsel when mounting collateral attacks upon their

convictions . . . and we decline to so hold today.”). The Court also notes that he has

previously filed a 28 U.S.C. § 2255 petition and has not received permission from the

Fourth Circuit to file a successive petition.      Accordingly, his motion to appoint

counsel, ECF No. 176, is DENIED.




                                           1
    4:03-cr-00651-TLW      Date Filed 07/23/20   Entry Number 177   Page 2 of 2




     IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

July 23, 2020
Columbia, South Carolina




                                          2
